IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ERIC SCOTT NEFF AND NAOMA D. NEFF,         : No. 163 WAL 2020
                                           :
                   Petitioners             :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
PNC BANK, NATIONAL ASSOCIATION,            :
LUCILLE J. ONTKO AND CITIBANK,             :
NATIONAL ASSOCIATION,                      :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.